The plaintiff in error, hereinafter called defendant, was convicted in the district court of Ottawa *Page 29 
county of grand larceny, and was sentenced to serve a term of two years in the state penitentiary.
At the time charged, in the month of May, 1932, there was stolen from the owner, in Miami, an electric drill used in the welding business. The owner testified a fair price would be $35. In the latter part of July defendant sold this drill in Galena, Kan.
Defendant testified he sold a drill in Galena, but claimed he bought it in 1931 from some tourist whom he did not know. There seems to be no question but that the drill sold by defendant was the drill stolen. Evidently the jury did not believe the explanation of defendant that he purchased it from some mysterious stranger.
The evidence sufficiently sustains the verdict and judgment. The court is of the opinion, however, that the punishment assessed is excessive under the circumstances, and that justice will be served by reducing the punishment from a term of two years in the penitentiary to a term of one year in the penitentiary.
As modified, the case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.